Citation Nr: 1009078	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder strain, status post anterior 
dislocation (referred to hereinafter as "left shoulder 
disorder").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The Veteran's left shoulder disorder has not been manifested 
by fibrous union of the humerus, nonunion of the humerus, 
loss of the head of the humerus, ankylosis of the 
scapulohumeral articulation, or limitation of motion of the 
left arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling 
for a left shoulder disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in December 2007 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate his claim for service 
connection, the Veteran's and VA's respective duties for 
obtaining evidence, and how VA determines disability ratings 
and effective dates if service connection is awarded.  
Thereafter, the Veteran was granted service connection and 
assigned an initial disability rating and effective date.  As 
his claim was more than substantiated in that it was proven, 
the purpose that the notice is intended to serve has been 
fulfilled and no additional notice is required.  Dingess, 19 
Vet. App. at 490-91.  Further, any defect in the notice that 
was provided was not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board therefore finds that VA's duty to 
notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has not obtained any other treatment records regarding the 
Veteran.  The duty to assist is not applicable in this 
regard, however, as the Veteran has not identified any such 
records.  See 38 U.S.C.A. § 5103A(b).  In February 2008, the 
Veteran was afforded a VA medical examination.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial disability evaluation for 
his left shoulder disorder.  The RO granted service 
connection for this disorder in a March 2008 rating decision.  
At that time, a 20 percent disability rating was assigned.  
The Veteran perfected an appeal of this decision.  He 
contends that his left shoulder disorder is more severe than 
contemplated by a 20 percent disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1.  Examination reports must be interpreted, and if 
necessary reconciled, into a consistent picture so that the 
evaluation rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic 
Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several Diagnostic Codes.  The critical 
element permitting the assignment of multiple ratings under 
several Diagnostic Codes is that none of the symptomatology 
for any one of the disorders is duplicative or overlapping 
with the symptomatology of the other disorder.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  Evaluating the disability under several 
Diagnostic Codes, the Board considers the level of impairment 
of the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

It should be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a percentage disability rating.  38 
C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The disability rating assigned for functional impairment of 
an upper extremity depends on whether the extremity is the 
major extremity or the minor extremity.  The major extremity 
is the one predominantly used by the Veteran.  Only one 
extremity may be considered to be major.  38 C.F.R. § 4.69.  
In this case, the Veteran's STRs indicate that he is right-
handed.  The Veteran confirmed this finding during his 
February 2008 VA medical examination.  Thus, his right upper 
extremity is the major extremity and his left upper extremity 
is the minor extremity.  Assignment of a disability rating 
for the Veteran's left shoulder disorder therefore concerns 
his minor upper extremity.

The Veteran's service-connected left shoulder disorder is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Diagnostic Code 5202 addresses impairment of the 
humerus not rated under other Diagnostic Codes.  Pursuant to 
this regulation, malunion of the humerus with moderate or 
marked deformity warrants a 20 percent rating for the minor 
shoulder.  A 20 percent rating also is warranted when the 
minor shoulder manifests infrequent recurrent dislocations of 
the humerus at the scapulohumeral joint with guarding of 
movement only at the shoulder level or frequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint with guarding of all arm movements.  Fibrous union of 
the humerus results in a 40 percent rating for the minor 
shoulder.  A 50 percent rating for the minor shoulder 
requires nonunion of humerus (false flail joint).  Finally, 
loss of the head of the humerus (flail shoulder) in the minor 
shoulder is assigned a 70 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Several other Diagnostic Codes are potentially applicable to 
the Veteran's left shoulder disorder.  Diagnostic Code 5200 
provides ratings for ankylosis of the scapulohumeral 
articulation.  Favorable ankylosis with abduction to 60 
degrees and the ability to reach the mouth and head warrants 
a 20 percent rating for the minor shoulder.  Intermediate 
ankylosis between favorable and unfavorable merits a 30 
percent rating for the minor shoulder.  A 40 percent rating 
for this shoulder requires unfavorable ankylosis in which 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 concerns limitation of motion of the 
arm.  Pursuant to this regulation, limitation of motion of 
the arm at the shoulder level or midway between the side and 
shoulder level warrants a 20 percent rating for the minor 
shoulder.  Limitation of motion of the arm to 25 degrees from 
the side warrants a 30 percent rating for the minor shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion for the shoulder is from 0 degrees to 180 degrees 
flexion (forward elevation), 0 degrees to 180 degrees 
abduction, 0 degrees to 90 degrees external rotation, and 0 
degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, 
Plate I.

Lastly, Diagnostic Code 5203 addresses impairment of the 
clavicle and scapula.  A 10 percent disability rating for the 
minor shoulder requires malunion of the clavicle and scapula 
or nonuion of the clavicle and scapula without loose 
movement.  Nonunion of the clavicle and scapula with loose 
movement and dislocation of the clavicle and scapula warrants 
a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

The Veteran's available STRs reveal that the Veteran 
dislocated his left shoulder as a result of a fall during 
service aboard a United States Coast Guard cutter in November 
1986.  He sought treatment for continued left shoulder 
problems, including pain, soreness, popping, and 
dislocations, on at least three more occasions during 
service.  Magnetic resonance imaging conducted on the last 
occasion in 1995 revealed abnormal signal change in the 
supraspinatus tendon compatible with tendonopathy.

In December 2007, the Veteran submitted a statement in 
support of his claim.  He indicated that his left shoulder 
feels like it is about to dislocate from time to time.  He 
also noted soreness, tenderness, and feeling like there has 
been a range of motion loss with respect to this shoulder.

The Veteran underwent a VA joints examination in February 
2008.  He reported instability, giving way, locking episodes 
one to three times a month, a sensation that his shoulder 
wanted "to pop out," stiffness, intermittent pain, and 
occasional limitation of motion due to pain with respect to 
his left shoulder.  He also reported that reaching overhead, 
heavy lifting, abducting his shoulder, and extending his 
shoulder posteriorly cause severe flare ups lasting one to 
two days every three to four months.  Upon examination, there 
was no ankylosis.  Evidence of recurrent left shoulder 
dislocations and guarding only at the shoulder level was 
noted, however.  The Veteran's left shoulder range of motion 
was from 0 degrees to 160 degrees flexion, 0 degrees to 160 
degrees abduction, 0 degrees to 90 degrees internal rotation, 
and 0 degrees to 10 degrees external rotation.  He 
experienced pain on performing these motions.  There was no 
change in these findings with repetition.  X-rays of the 
Veteran's left shoulder were normal.  The examiner diagnosed 
the Veteran with left shoulder strain, status post anterior 
dislocation.  She opined that this disorder had no 
significant effects on the Veteran's usual occupation.

In his May 2008 notice of disagreement, the Veteran stated 
that he experiences constant pain, frequent locking, and a 
feeling that his left shoulder might slide out of place at 
any time.  He indicated that his dislocation episodes 
recently have decreased, and attributed this outcome to the 
fact that his previous job entailed physical work while his 
current office job does not.

In light of the evidence of record, the Board finds that 
entitlement to an evaluation in excess of 20 percent 
disabling for a left shoulder disorder is not warranted under 
Diagnostic Code 5202.  The Veteran's left shoulder disorder 
does not manifest fibrous union of the humerus, nonunion of 
the humerus, or loss of the head of the humerus.

Entitlement to a rating in excess of 20 percent disabling for 
a left shoulder disorder also is not warranted under any 
other Diagnostic Code.  No ankylosis was noted in the 
Veteran's left shoulder at his February 2008 VA examination.  
Accordingly, Diagnostic Code 5200 is inapplicable.  A rating 
in excess of 20 percent disabling is not merited under 
Diagnostic Code 5201 because the Veteran's left arm does not 
manifest limitation of motion to 25 degrees from the side.  
Rather, the February 2008 VA examination revealed that the 
Veteran's left shoulder flexion and abduction were from 0 
degrees to 160 degrees while his internal rotation was from 0 
degrees to 90 degrees and his external rotation was from 0 
degrees to 10 degrees.  Finally, consideration of Diagnostic 
Code 5203 is unnecessary as it does not provide for a 
disability rating in excess of 20 percent.

Further, a disability rating in excess of 20 percent 
disabling for a left shoulder disorder is not warranted for 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The evidence includes 
the Veteran's complaints of occasional severe flare ups in 
his left shoulder and an objective finding that he 
experienced pain on repetitive movement of his left shoulder 
during his February 2008 VA examination.  No additional range 
of motion loss, however, was noted following repeated 
flexion, abduction, internal rotation, and external rotation 
testing at this examination.  As such, the Board finds that 
the painful movement and flare ups experienced by the Veteran 
are encompassed in the currently assigned 20 percent 
disability rating.

The Board acknowledges the Veteran's assertion that he 
experiences a great deal of impairment as a result of his 
left shoulder disorder.  Specifically, the Veteran has 
reported pain, soreness, tenderness, instability, giving way, 
locking, and a sensation or feeling that his left shoulder is 
about to dislocate, slide out, or pop out.  He indicates that 
reaching overhead, heavy lifting, abducting his shoulder, and 
extending his shoulder posteriorly sometimes make these 
symptoms worse.  The Veteran, as a lay person, is competent 
to provide such evidence of how his left shoulder disorder 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  While 
the Board finds the Veteran credible, VA must consider only 
the factors enumerated in the rating criteria in rating a 
disability.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
As discussed above, the evidence does not show that the 
Veteran is entitled to a rating in excess of 20 percent 
disabling for his left shoulder disorder.

In sum, the Board finds that continuance of the 20 percent 
disability rating for a left shoulder disorder is appropriate 
in this case.  Staged ratings are not warranted, as there 
appears to be no identifiable period on appeal during which 
the Veteran's left shoulder disorder manifested symptoms 
meriting a disability rating in excess of 20 percent.  As the 
preponderance of the evidence is against the Veteran's claim 
for a higher rating for any portion of the period on appeal, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination continuing the Veteran's 20 percent 
disability rating for his left shoulder disorder is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no 
indication that this disorder reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b).  Neither the Veteran nor his 
representative has identified any compelling exceptional or 
unusual disability factors.  The evidence of record also does 
not suggest any such factors.  In this regard, the Board 
observes that there is no showing that the Veteran's 
disability results in marked interference with employment.  
Moreover, his left shoulder disorder has not required any 
frequent periods of hospitalization or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Remanding this claim to the RO for 
referral to and assignment of an extraschedular rating by the 
Under Secretary for Benefits or Director of the Compensation 
and Pension Service thus is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for a left shoulder disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


